IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                         IN AND FOR KENT COUNTY

PROGRESSIVE GULF                     )
INSURANCE COMPANY,                   )   C.A. No. 13C-07-038 JTV
                                     )
             Respondent-below        )
             Appellant,              )
                                     )
      v.                             )
                                     )
HARRY L. DOUGHTY,                    )
                                     )
             Petitioner-below        )
             Appellee.               )



                          Submitted: March 21, 2014
                           Decided: June 24, 2014



Dennis A. Mason, II, Esq., Mintzer, Sarowitz, Zeris, Ledva & Meyers,
Wilmington, Delaware. Attorney for Appellant.



                       Upon Consideration of Appellant’s
                         Appeal From Decision of the
                       Delaware Insurance Department
                         Automobile Arbitration Panel
                                REVERSED




VAUGHN, President Judge
Progressive v. Doughty
C.A. No. K13C-07-038 JTV
June 24, 2014

                                     OPINION
      This is an insurance coverage dispute between the plaintiff, Progressive Gulf
Insurance Company and the defendant, Harry Doughty, who seeks damages for the
diminished value of his motor vehicle which was repaired after a collision. The
Delaware Insurance Department Automobile Arbitration Panel (the “Panel”) resolved
this matter in favor of Doughty, awarding him $7,979.31 (the “Award”). On July 29,
2013, Progressive Gulf filed an appeal in this Court for a de novo review of the
Panel’s decision.
                           FACTUAL BACKGROUND
      On September 15, 2011, Emmett Howard’s car struck John Cassidy’s car which
then struck Doughty’s car during an accident on Route 13. Doughty was insured
through United Services Automobile Association and Emmett Howard was insured
though Progressive Gulf.
      On April 30, 2013, Doughty filed a Request for Automobile Arbitration with
the Panel. Doughty filed his claim against Progressive Gulf, Emmett Howard’s
insurance company. On June 20, 2013, the Panel heard Doughty’s request for
compensation for lost value, including the diminished value of his car as a result of
the September 15, 2011 accident.            At the arbitration Progressive Gulf was
represented by Lauren Green, a claims representative and Doughty represented
himself, pro se. The Panel found in favor of Doughty and awarded him $7,979.31 for
the diminished value to his repaired car.
      On July 29, 2013, Progressive Gulf filed the instant appeal with this Court
alleging that the Panel did not have jurisdiction over the matter and that the Panel’s

                                            2
Progressive v. Doughty
C.A. No. K13C-07-038 JTV
June 24, 2014

decision constituted legal error and was based on erroneous facts. On October 4,
2013, Doughty filed a Complaint with this Court seeking damages and enforcement
of the Panel’s Award.     On October 29, 2013, Progressive Gulf moved to dismiss
Doughty’s complaint. Progressive Gulf argues that Doughty’s claim should have
been denied at the administrative level since Del. Dep’t of Ins. Reg. 901(4.1.4)
expressly excludes out-of-state claims. Additionally, Progressive Gulf contends that
Doughty’s diminished value claim is not authorized by statute or permitted by law,
and, thus, not permitted as a requested form of relief.
                                   DISCUSSION
21 Del. C. §2118(j) states in pertinent part:
             Every insurance policy issued under this section shall
             require the insurer to submit to arbitration, in the manner
             set forth hereinafter, any claims for losses or damages
             within the coverages required under paragraph (a)(2) of
             this section and for damages to a motor vehicle, including
             the insured motor vehicle, including loss of use of such
             vehicle, upon request of the party claiming to have suffered
             a loss or damages within the above-described coverages of
             paragraph (a)(2) of this section or to such motor vehicle.

To implement and enforce this statute, the Insurance Commissioner promulgated
Regulation 901 which established procedures for the arbitrations described within 21
Del. C. §2118.    Regulation 901(4) describes the claims that are excluded from
arbitration and specifically excludes “[c]laims that arise under an insurance policy
from a jurisdiction other than Delaware” at Regulation 901(4.1.4).
      I find that Doughty’s claim arises from an insurance policy between Emmett

                                          3
Progressive v. Doughty
C.A. No. K13C-07-038 JTV
June 24, 2014

Howard and Progressive Gulf, an insurance policy issued in Virginia to a Virginia
resident, whose vehicle was registered in Virginia. Although the accident took place
in Delaware, Regulation 901(4.1.4) expressly excludes the Panel from arbitrating any
claim involving an out-of-state insurance policy, even a claim arising out of an
accident that took place in Delaware. Since the claim in question arose under an
insurance policy issued in Virginia, I conclude that the Panel did not have the
necessary jurisdiction to arbitrate the claim.1
                                  CONCLUSION
      Based on the foregoing, this Court concludes that the Panel did not have
jurisdiction to arbitrate Doughty’s claims against Progressive Gulf. Accordingly, the
Panel’s decision is reversed.
      IT IS SO ORDERED.




                                     /s/ James T. Vaughn, Jr.
                                          President Judge

oc:   Prothonotary
cc:   Order Distribution
      File




      1
       Because I concluded that the Panel did not have jurisdiction to arbitrate
Doughty’s claim against Progressive Gulf, I express no opinion the validity of
Doughty’s diminished value claim.
                                           4